—Judgment unanimously affirmed without costs. Memorandum: Supreme Court properly dismissed the CPLR article 78 petition. Respondents’ failure to reappoint petitioner as Village Attorney of the Village of Williamsville at the April 4, 1994 organizational meeting did not constitute the "removal” of petitioner from that position (see, Matter of Buehler v Board of Supervisors, 260 NY 268, 270). Petitioner therefore may not avail himself of the protection of Civil Service Law § 75, which pertains only to removal and other disciplinary action (see, Civil Service Law § 75).
The record does not support the contention that the appointment of respondent Kelly as Village Attorney was the result of improper conduct on the part of the Mayor and Board of Trustees. We, therefore, conclude that the appointment of Kelly as Village Attorney was not an illegal or void *1034act. (Appeal from Judgment of Supreme Court, Erie County, Glownia, J.—Article 78.) Present—Denman, P. J., Lawton, Fallon, Balio and Boehm, JJ.